Case 2:20-cr-00094-MRH Document 3-3 Filed 05/20/20. Page 1 of 2

 

20-9
CRIMINAL CASE INFORMATION SHEET <
| ~ UNDER SEAL
Pittsburgh x Erie Johnstown
Related to No. 15-141, 15-142, 15-143, 15-144, 17-65 Judge Hornak

 

(All criminal prosecutions arising out of the same criminal transaction or series of transactions are
deemed related).

CATEGORY: 1. ___ Narcotics and Other Controlled Substances
la. ___ Narcotics and Other Controlled Substances
(3 or more Defendants) |
2. _‘X__ Fraud and Property Offenses
2a. ___.Fraud and Property Offenses

(3 or more Defendants)

 

3 Crimes of Violence

4 Sex Offenses

5. : _ Firearms and Explosives

6 - Immigration

7 All Others
Defendant’s name: | Justin Sean Johnson
Is Indictment waived: _ Yes X._ No
Pretrial Diversion: . Yes xX No.

- Juvenile proceeding: . Yes x No

Defendant is: X Male Female
Superseding Indictment or Information Yes, X No

Previous case number:

 

If superseding, previous case was/will be:

Dismissed on defendant’s motion
Dismiss on governments’ motion
After appellate action

Other (explain)

County in which first offense cited |
occurred: . Allegheny

 

Previous proceedings before
Magistrate Judge:

 

Case No. :

PLEASE INCORPORATE MAGISTRATE CASE WITH CRIMINAL CASE
Case 2:20-cr-00094-MRH

Date arrested or: date continuous U.S.

- custody began:
Defendant:
Name of Institution:

Custody is on:

DATE MAY 2.0 2020

Document 3-3 Filed 05/20/20 Page 2 of 2

 

is in custody X isnotin custody

 

this charge another charge

another conviction —

 

 

State Federal

Detainer filed: yes xX no

Date detainer filed:

Total defendants: 1

Total counts: 61

Data below applies to defendant No.: 1

Defendant’s name: Justin Sean Johnson

COUNTS U:S.CODE ~- OFFENSE FELONY

1 18 U.S.C. § 371 Conspiracy xX

2-38 18 U.S.C. § 1343 Wire Fraud xX
39-43, - 18 U.S.C. §§ 1028A(a)(1) and 2 Aggravated Identity Theft x

I certify that to the best of my knowledge the above “9 Wie

GREGORY C. MELUCCI
Assistant U.S. Attorney
PA ID No. 56777
